                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:20-CV-00290-RJC-DSC


                WAGAYE GOBENA,                                  )
                                                                )
                                   Plaintiff,                   )
                                                                )                    ORDER
                v.                                              )
                                                                )
                COURIERNET INC.,                                )
                                                                )
                                  Defendant.                    )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for J. Larry Stine and James W. Wimberly, Jr. ]” (documents##10 and 11) filed June

               22, 2020. For the reasons set forth therein, the Motions will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                        SO ORDERED.


Signed: June 22, 2020




                        Case 3:20-cv-00290-RJC-DSC Document 13 Filed 06/22/20 Page 1 of 1
